FILED
                                                                                Feb 07, 2019
                                                                                11:40 AM(CT)
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT MEMPHIS

NICOLE STEEN,                                )   Docket No. 2017-08-0815
         Employee,                           )
v.                                           )
IDEXX LABORATORIES, INC.,                    )   State File No. 55392-2017
         Employer,                           )
And                                          )
TRAVELERS INDEMNITY CO.,                     )   Judge Deana C. Seymour
         Insurance Carrier.                  )


                COMPENSATION HEARING ORDER GRANTING
                        SUMMARY JUDGMENT


       This case came before the Court on February 1, 2019, on IDEXX Laboratories,
Inc.’s Motion for Summary Judgment. The determinative legal issue is whether summary
judgment is appropriate based on the sufficiency of Ms. Steen’s evidence of causation, an
essential element of her claim. For the following reasons, the Court grants the motion.

                                    History of Claim

       Ms. Steen worked as a lab liaison for IDEXX Laboratories, Inc. (IDEXX). She
claimed exposure to formaldehyde, methanol, and mold at work on January 20, 2017,
causing nausea, stomach pains, and shortness of breath. IDEXX denied the claim without
providing medical care. Ms. Steen received treatment on her own and filed a Petition for
Benefit Determination asking the Court to order IDEXX to provide medical treatment
and temporary disability benefits.

        This Court held an in-person Expedited Hearing and issued an order denying
benefits. Specifically, the Court held Ms. Steen failed to present medical proof of a work
injury. See Tenn. Code Ann. § 50-6-102(14)(A),(C) (2018). In its Expedited Hearing
order, the Court set a Scheduling Hearing.




                                            1
       Ms. Steen requested time to consult with an ombudsman before agreeing to
scheduling order deadlines. The parties later convened, and the Court entered an order
setting the deadline for completion of medical proof.

       IDEXX filed this Motion for Summary Judgment before reaching the medical
proof deadline and argued that Ms. Steen’s evidence could not establish an essential
element of her claim–medical causation. The Court set the motion for hearing. However,
Ms. Steen requested a continuance to obtain Dr. Ronald Michael’s medical opinion. The
Court agreed and reset the hearing.

       After receiving the medical opinion, Ms. Steen filed Dr. Michael’s C-32 Standard
Form Medical Report. Dr. Michael noted Ms. Steen’s pre-existing inflammatory bowel
disease and chronic colitis with medication noncompliance. He found no clinical
evidence of toxicity causing her “GI symptoms.” Ms. Steen provided no other medical
opinion.

                              Legal Principles and Analysis

       IDEXX shall prevail on its motion for summary judgment if it: “(1) Submits
affirmative evidence that negates an essential element of the nonmoving party’s claim; or
(2) Demonstrates to the court that the nonmoving party’s evidence is insufficient to
establish an essential element of the nonmoving party’s claim.” Tenn. Code Ann. § 20-
16-101.

        If IDEXX meets this initial burden, the nonmoving party—Ms. Steen—must then
establish that the record contains specific facts upon which a trier of fact could base a
decision in that party’s favor. See Rye v. Women’s Care Ctr. of Memphis, 477 S.W.3d
235, 265 (Tenn. 2015). When deciding whether Ms. Steen met her burden, “[t]he focus is
on the evidence the nonmoving party comes forward with at the summary judgment
stage, not on hypothetical evidence that theoretically could be adduced . . . at a future
trial.” Payne v. D & D Elec., No. E2016-01177-SC-R3-WC, 2017 Tenn. LEXIS 215, at
*8 (Tenn. Workers’ Comp. Panel Apr. 18, 2017). Further, all evidence must be viewed in
a light most favorable to Ms. Steen. Id. After making these considerations, summary
judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Tenn. R. Civ. P. 56.04.

       IDEXX’s motion concerns the causal connection between Ms. Steen’s work and
her injury. To establish this connection, Ms. Steen must show to a reasonable degree of
medical certainty that her nausea, stomach pain, and shortness of breath arose primarily
out of and in the course and scope of her employment. This requires proof to a reasonable
degree of medical certainty that, in the opinion of the physician, it is more likely than not

                                             2
by a preponderance of the evidence that her work contributed more than fifty percent to
her injuries, considering all causes. Tenn. Code Ann. § 50-6-102(14)(C); see also Payne,
2017 Tenn. LEXIS 215, at *9-10.

        Having carefully reviewed and considered the evidence in the light most favorable
to Ms. Steen, the Court concludes Ms. Steen did not present expert proof or testimony
demonstrating that her symptoms arose primarily out of and in the course and scope of
her employment at IDEXX. The Court further finds the medical records contained no
medical evidence that Ms. Steen’s employment contributed more than fifty percent to her
injury, considering all causes.

       Thus, IDEXX’s Motion for Summary Judgment is granted, and Ms. Steen’s claim
is dismissed with prejudice. Based upon this ruling, the Compensation Hearing set for
April 3, 2019, is cancelled.

IT IS, THEREFORE, ORDERED as follows:

   1. The Court grants IDEXX’s motion for summary judgment and dismisses Ms.
      Steen’s claim with prejudice to its refiling.

   2. Absent an appeal, this Order shall become final in thirty days.

   3. The Court assesses the $150.00 filing fee against IDEXX per Tennessee
      Compilation Rules and Regulations 0800-02-21-.07, for which execution may
      issue as necessary.

   4. IDEXX shall pay the filing fee to the Court Clerk within five business days of the
      order becoming final.

   5. IDEXX shall file form SD-2 with the Court Clerk within ten business days of this
      order becoming final.

IT is so ORDERED.


      ENTERED February 7, 2019.



                                  _____________________________________
                                  JUDGE DEANA C. SEYMOUR
                                  Court of Workers’ Compensation Claims


                                            3
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Order was sent to the
 following recipients by the following methods of service on February 7, 2019.

Name                    Certified     Fax    Email      Service sent to:
                        Mail
Nicole Steen,                                    X      nicolesteen32@yahoo.com
Self-represented
Employee
Paul Nicks,                                      X      pnicks@travelers.com
Employer’s Attorney




                                    _____________________________________
                                    PENNY SHRUM, CLERK
                                    Court of Workers’ Compensation Claims
                                    WC.CourtClerk@tn.gov




                                             4
5
                                 II
                                  I                                                       'I



                          Compensation Hearing Order Right to Appeal:

     If you disagree with this Compensation Hearing Order, you may appeal to the Workers'
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers'
Compensation Appeals Board, you must:

    1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal," and file
       the form with the Clerk of the Court of Workers' Compensation Claims within thirty
       calendar days of the date the compensation hearing order was filed. When filing the
       Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
       represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau's
      website or any Bureau office) seeking a waiver ofthe filing fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of lndigency will
      result in dismissal of your appeal.

   3~   You bear the responsibility of ensuring a complete record on appeal. You may request
        from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
        reporter must prepare a transcript and file it with the court clerk within fifteen calendar
        days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
        evidence prepared jointly by both parties within fifteen calendar days of the filing of the
        Notice of Appeal. The statement of the evidence must convey a complete and accurate
        account of the hearing. The Workers' Compensation Judge must approve the statement
        of the evidence before -the record is submitted to the Appeals Board. If the Appeals
        Board is called upon to review testimony or other proof concerning factual matters, the
        absence of a transcript or statement of the evidence can be a significant obstacle to
        meaningful appellate review.

   4. After the Workers' Compensation Judge approves the record and the court clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
      party has fifteen calendar days after the date of that notice to submit a brief to the
      Appeals Board. See the Practices and Procedures of the Workers' Compensation
      Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court's
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann.§ 50-6-239(c)(7).
For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
II                                                                                                                      I.
 '                                                                                                                       I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                      800-332-2667

                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ __ _ _ _ _ __                       2. Address: - - - - - - - -- - - --

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - -- - - -- -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - -- - Relationship: - - - - - - -- - - -- -

             - - - - - - - - - - - - - -- --                  Relationship: - - - - - -- - - -- - -

             - - - - - - - - - - -- - -- - - Relationship: - - - -- - -- - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - -- - - -- -

     6. I am employed by: - - - - - - - - - - -- - - -- - - - - - -- - - -- - -

             My employer's address is: - - - - -- - - - -- - - - - - -- - -- - - - -

             My employer's phone number is: - - - -- - - - -- - - - - - -- - - -- - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ __

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are:     ! ~                                                      li
                                                                                  I
                          '

        Rent/House Payment $              per month     Med icai/Dental $ _ _ ___ per month

        Groceries       $           per month           Telephone       $ _ __ _ _ per month
        Electricity     $           per month           School Supplies $ _ _ _ _ _ per month
        Water           $           per month           Clothing        $ _ _ _ _ _ per month
        Gas             $           per month           Child Care      $ _ _ _ _ _ per month
        Transportation $            per month           Child Support   $ _ _ _ _ _ per month
        Car             $            per month
        Other           $           per month (describe:


10. Assets:

        Automobile              $ _ _ _ __
                                                        (FMV) - - - - - - - - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ __
                                                        (FMV) - - - - - - - - - -
        Other                   $ _ _ _ __              Describe:_ _ _ _ __ _ __ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

____ dayof _____________________ , 20_ __




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ _ __




LB-1108 (REV 11/15)                                                                          RDA 11082